Citation Nr: 0000233	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  99-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than June 4, 1997 
for the assignment of a 10 percent disability evaluation to 
the service-connected impairment of the right elbow.


REPRESENTATION

Appellant represented by:	Nevada Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
February 1977.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Reno, Nevada, Regional Office (RO).  


REMAND

In a November 1996 rating decision, service connection for 
impairment of the right elbow was established and a 
noncompensable evaluation was assigned from August 5, 1996.  
The veteran was notified of this determination in November 
1996.  In June 1997, the RO received a statement from the 
veteran in which the veteran requested a re-evaluation of the 
service-connected right elbow.  In a February 1998 rating 
decision, the RO assigned a 10 percent evaluation to the 
service-connected post traumatic impairment of the right 
elbow effective June 4, 1997.  

In July 1998, the veteran's notice of disagreement with 
respect to the February 1998 rating decision was received.  
The veteran asserted that the effective date for the 10 
percent evaluation assigned to the service-connected right 
elbow disability should be in early 1996.  The veteran also 
asserted that he was entitled to a greater disability 
evaluation for the right elbow disability, because he was in 
constant pain.  He requested a re-evaluation.  

In September 1998, the RO issued a statement of the case to 
the veteran.  The RO construed the issues on appeal as 
entitlement to an effective date earlier than June 4, 1997 
for the assignment of a 10 percent evaluation for the post 
traumatic impairment of the right elbow and whether the 
February 1998 rating decision involved clear and unmistakable 
error as to the assignment of a compensable evaluation from 
June 4, 1997.  
The Board finds that the February 1998 rating decision is not 
final, since the veteran filed a timely appeal.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105, 
19.26, 19.29 (1999).  Therefore, adjudication of the issue of 
whether the February 1998 rating decision involved clear and 
unmistakable error is not appropriate.  

The Board also finds that it appears that the claim for 
entitlement to an earlier effective date for the assignment 
of the 10 percent evaluation for the service-connected 
impairment of the right elbow has been granted in the 
September 1998 statement of the case.  The September 1998 
statement of the case determined that entitlement to an 
effective date earlier than June 4, 1997 for the assignment 
of a 10 percent evaluation for the service-connected 
impairment of the right elbow was not warranted.  However, 
the RO also determined that the February 1998 rating decision 
which assigned June 4, 1997 as the effective date for the 
assignment of a 10 percent disability evaluation to the 
service-connected impairment of the right elbow was 
incorrect, and the correct effective date should be August 5, 
1996.  

Although it appears that the RO granted the veteran's claim 
for entitlement to an earlier effective date for the 
assignment of the 10 percent evaluation to the service-
connected impairment of the right elbow, there is no 
indication that the veteran has withdrawn this issue pursuant 
to 38 C.F.R. § 20.204 (1999).  Thus, this issue is still 
before the Board for appellate review.  However, the Board 
will not adjudicate this issue at this time, since it is 
inextricably intertwined with the issue of entitlement to an 
increased evaluation of the service-connected impairment of 
the right elbow.  Adjudication of this matter is deferred 
pending the development discussed below.   

The veteran expressed disagreement with the evaluation for 
his right upper extremity disability in his December 1998 
substantive appeal, which the Board construes as a timely 
notice of disagreement of the February 1998 rating decision.  
It does not appear that the RO issued a statement of the case 
with respect to this issue.  See 38 U.S.C.A. § 7105(d)(1) 
(West 1991); 38 C.F.R. §§ 19.9, 20.201, 20.202, 20.302 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995), citing Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).  

Review of the record reveals that at a video-conference 
hearing before the Board in April 1999, the veteran stated 
that he had been treated on a monthly basis for his service-
connected right elbow disability at the VA Medical Center in 
Las Vegas, Nevada.  Hearing Transcript, hereinafter Tr., 8.  
The veteran indicated that he was in pain management and his 
doctor was Dr. Pergese.  Tr. 5.  Review of the record reveals 
that the RO did not make an attempt to obtain and associate 
with the claims file these treatment records. 

The veteran's claim for an increased evaluation is well-
grounded.  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  Fulfillment of the VA's duty to assist includes 
assisting the veteran in securing clinical and treatment 
records when such records exist, but are not on file.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA records, to include records of 
evaluation or treatment in a VA facility, are in the 
constructive possession of VA at the time of adjudication.  
Thus, any existing VA treatment records should be associated 
with the claims file prior to disposition. 
 
Accordingly, the case is REMANDED for the following actions:
 
1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of the medical 
care providers who treated him for the 
service-connected impairment of the right 
elbow since 1995.  Any medical care 
provider(s) so identified should be asked 
to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records.    

2.  The RO should obtain from the VA 
Medical Center located in Las Vegas, 
Nevada, copies of the veteran's complete 
treatment records, dated from 1995, and 
associate them with the claims folder.  

3.  The RO should adjudicate the claim of 
entitlement to an increased rating for 
the service-connected impairment of the 
right elbow and readjudicate the 
veteran's claim for entitlement to an 
earlier effective date for the assignment 
of a compensable evaluation for 
impairment of the right elbow.  

4.  The RO should then issue a 
supplemental statement of the case for 
any issue which is still denied and for 
which a timely notice of disagreement has 
been filed.  The veteran and his 
representative, thereafter, should be 
afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  No action is 
required of the veteran until he is notified by the RO.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


